EXHIBIT 10.11

HOMETOWN BANK

"SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN"

 

Participation Agreement

For

Susan K. Still

 

THIS AGREEMENT is entered into by and between the undersigned Eligible Employee
and HomeTown Bank (“Plan Sponsor”). The Plan Sponsor and the Eligible Employee
hereby agree, for good and valuable consideration, the value of which is hereby
acknowledged, that the Eligible Employee shall become a Participant in the
Supplemental Executive Retirement Plan (the “Plan”) as such Plan has a Plan
effective date of October 1, 2013 and as the same may hereafter be modified or
amended. The Participant does hereby acknowledge that she has been provided with
a copy of the Plan as currently in effect and agrees to the terms and conditions
thereof. In consideration of my designation as a Participant, I hereby agree to
the following terms and conditions:

 

1.     I agree to be bound by all of the terms and conditions of the Plan, this
Participation Agreement, and to perform any and all acts required by me
thereunder and hereunder. Capitalized terms used herein but not defined herein
shall have the meanings ascribed to such terms in the Plan.

 

 

2.     I have the right to designate the Beneficiary or Beneficiaries, and
thereafter to change the Beneficiary or Beneficiaries, of any survivor benefit
payable under the Plan, by completing and delivering to the Plan Administrator a
Beneficiary Designation Form.

 

3.     I understand that my Plan benefits are subject to the claims of the Plan
Sponsor’s creditors should the Plan Sponsor become bankrupt or insolvent.

 

4.     I understand that my participation in the Plan can have tax and financial
consequences for me and my beneficiaries, and acknowledge that I have had the
opportunity to consult with my own tax, financial and legal advisors before
deciding to participate in the Plan.

 

5.     I understand that “Normal Retirement Age” shall be the date I attain age
sixty-six (66). I further understand that my Normal Retirement Date shall be the
later of: (a) my Normal Retirement Age, or (b) the date I Separate from Service.

 

6.     I understand that the following benefits are being provided to me and/or
my Beneficiaries under the terms of the Plan:

 

 

☐

A Normal Retirement Benefit of 20% of final average 5 years base salary, paid
for lifetime, guaranteed. The benefit will be paid in equal monthly installments
beginning the first day of the month following attained Normal Retirement Age 66
(subject to paragraph 9 below if I am determined by the plan administrator to be
a Specified Employee).

 

 

☐

An Incentive Benefit of up to an additional 20% final average 5 years base
salary, paid for lifetime, guaranteed. The incentive payment amount, if any, is
determined by the provisions in the incentive formula described in Exhibit A of
this Participation Agreement. The formula is based on performance objectives on
Return on Equity of the Bank. The Incentive Benefit will be earned in equal
increments over the seven year period from 2013 to 2019, based upon achieving
the annual performance objectives described in Exhibit A. As each objective is
achieved, one-seventh (1/7) of the Incentive Benefit will be earned. The benefit
amount will be paid in equal monthly installments beginning the first day of the
month following attained retirement age 66. (subject to paragraph 9 below if I
am determined by the plan administrator to be a Specified Employee). The Normal
Retirement Benefit and the Incentive Retirement Benefit are hereinafter
collectively referred to as the “Retirement Benefit.”

 

 
 

--------------------------------------------------------------------------------

 

 

 

☐

If My Death Occurs Prior to My Normal Retirement Age, regardless of the
employment status of the Participant, the same formula shall apply, and my named
beneficiary shall be entitled to 180 monthly Retirement Benefit payments, and
they shall be paid to my named beneficiary in 180 equal monthly installments
beginning the first day of the third month following my death.

 

 

☐

If My Death Occurs After Commencement of Retirement Benefit Payments but prior
to my receiving at least 180 such payments due and owing hereunder, the unpaid
balance of the payments shall continue to be paid to my Beneficiary for the
remainder of the certain payout period of 180 months.

 

 

☐

If I Become Disabled (as defined in the Plan) prior to the commencement of
Retirement Benefits hereunder I shall be paid my vested Retirement Benefit in
approximately equal monthly installments for lifetime with payments commencing
at my otherwise Normal Retirement Age 66. If my death occurs after commencement
of Retirement Benefit payments hereunder but prior to my receiving at least 180
such payments due and owing hereunder, the unpaid balance of the payments shall
continue to be paid to my beneficiary for the remainder of the certain payout
period of 180 months.

 

 

☐

If I Separate from Service (as defined in the Plan) prior to my Normal
Retirement Date voluntarily, I shall be paid my vested Retirement Benefit in
approximately equal monthly installments for lifetime with payments commencing
at my otherwise Normal Retirement Age 66.

 

 

☐

If a Change in Control (as defined in the Plan) event occurs prior to the
commencement of Retirement Benefits hereunder I shall be paid my vested
Retirement Benefit in approximately equal monthly installments for lifetime with
payments commencing at my otherwise Normal Retirement Age 66. However,
notwithstanding anything to the contrary herein, if I am terminated or leave
voluntarily within twenty-four (24) months after the Change of Control, payments
shall commence the first day of the third month after Separation from Service.

 

7.     I understand that I shall become vested in my Retirement Benefit
(including both the Normal Retirement Benefit and the Incentive Retirement
Benefit) based on the following table:

 

Years of Plan Participation

Percent

Vested

Immediate

70.00%

Attained Age 62

80.00%

Attained Age 64

90.00%

Attained Age 66

100.00%

   

 

8.     I understand that my vesting will be accelerated following the occurrence
of the following events:


Specified Event

Percent Vested

Attaining a Specified Age of (66)

100.00%

Change in Control

100.00%

Death while remaining employed with Plan Sponsor

100.00%

Disability

70.00% or

Retirement

Benefit Amount

vested if greater.

 

 
 

--------------------------------------------------------------------------------

 

 

 

9.     I understand that my “Benefit Eligibility Date” shall be defined as the
later of: (i) the first day of the month following the month in which I reach my
Normal Retirement Age 66, or (ii) the first day following the month in which I
Separate from Service with the Plan Sponsor. Notwithstanding the foregoing, in
the event that I am determined by the Plan Administrator to be a Specified
Employee, as defined in the Plan, the first six (6) months benefit payments (if
payments are scheduled to be made in installments) shall be delayed, aggregated,
and paid commencing on the first day of the seventh month following my
Separation from Service, after which all installment payments shall be made on
their regular schedule. Notwithstanding anything to the contrary herein, in the
event of disability, the Benefit Eligibility Date shall be the first day of the
month following the month in which I reach my Normal Retirement Age. In the
event of a Change in Control the Benefit Eligibility Date shall be the first day
of the third month following my Normal Retirement Date. However, if I am
terminated or leave voluntarily within twenty-four (24) months after the Change
of Control, payments shall commence the first day of the third month after
Separation of Service.

 

10.     I understand that the Plan, this Participation Agreement, and any
accompanying forms shall be interpreted in accordance with, and incorporate the
terms and conditions required by Section 409A of the Internal Revenue Code of
1986, as amended (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including, without limitation, any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). I further understand that the Plan Administrator (as defined in the Plan
Agreement) may, in its discretion, adopt such amendments to the Plan and any
accompanying forms or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Plan Administrator determines are necessary or appropriate to comply with
the requirements of Section 409A. Finally, I understand that the time or form of
distributions that I may be allowed to elect (if any) may not be accelerated
except as otherwise permitted by Section 409A.

 

 

AGREED AND ACCEPTED BY THE PARTICIPANT

 

 /S/ Susan K. Still

 

11/20/2013

 

(Signature of Participant)

 

(Date)

 

 

AGREED AND ACCEPTED BY THE PLAN SPONSOR

 





 /S/ William R. Rakes

 

11/20/2013

  William R. Rakes, Chairman

 

(Date)

 



 

--------------------------------------------------------------------------------

 